Case: 17-13523   Date Filed: 01/11/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13523
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:17-cr-20073-CMA-3

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

SILVIO LOPEZ CUELLAR,

                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (January 11, 2019)

Before WILSON, BRANCH and JULIE CARNES, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the sentence

appeal waiver in Silvio Cuellar’s plea agreement is GRANTED. See United States

v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will
                  Case: 17-13523   Date Filed: 01/11/2019   Page: 2 of 2


be enforced if it was made knowingly and voluntarily); United States v. Grinard-

Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal

includes waiver of the right to appeal difficult or debatable legal issues or even

blatant error).




                                           2